Defendant also appealed in this case for the alleged reason that the Superior Court did not have jurisdiction of the cause, the legitimate demand of plaintiff being only for the freight of $130.50, and so recoverable only before a justice of the peace.
We have repeatedly held that the true test of jurisdiction in such cases is the amount demanded in good faith, and when this appears to be over $200, the Superior Court has jurisdiction, though the recovery may be less than that sum. Tillery v. Benefit Society, 165 N.C. 262; Brock v. Scott,159 N.C. 516.
On the record, we think the present case comes clearly within the principle of these decisions, and that the objection of defendant was properly overruled.
On appeal of plaintiff, New trial.
On appeal of defendant, Judgment affirmed.
Cited: Holloman v. R. R., 172 N.C. 376, 377 (2c, 4c); R. R. v. PavingCo., 228 N.C. 98 (1c). *Page 241 
(192)